The purpose of c. 18143, Acts of 1937, was to make it unlawful to manufacture, own, store, keep, possess, sell, rent, lease, let, lend, give away, use or operate slot machines or similar devices operated by the insertion of a coin or other object, as defined in the Act, and to provide for enforcing the statute.
Chapter 20956, Acts of 1941, amends previous statutes imposing license taxes for revenue purposes, and provides for enforcing the provisions of the Act. The chapter contains more than thirty-nine sections.
Section 19 of c. 20956, quoted above, contains the following:
"Every person who operates for profit any machine, contrivance, or device which is set in motion or made or permitted to function by the insertion of a coin or slug, shall pay" a stated "license tax."
"This section shall license all coin operated machines, contrivances or devices operated for amusement and that do not dispense any form of prize or reward, but shall not be construed to authorize the use of any machine, contrivance or device for gambling or as a game of chance." *Page 696 
And Section 36 is: "This act shall not be construed to authorize gambling or the operation of a lottery."
The operation of the machine described in the bill of complaint necessarily involves a game of chance, the outcome of which is unpredictable by the player, and is therefore not intended to be licensed for taxes under c. 20956, Acts of 1941, a revenue Act, which as shown by its terms was not intended to repeal or to supersede the essential provisions that the license tax Act shall not be construed to authorize the use ofany machine, contrivance or device for gambling or as a game ofchance. See Weathers v. Williams, 133 Fla. 367, 782 So. 764.
In Overby v. State, 18 Fla. 178, the revenue Act expressly authorized the licensing of "keno tables."